Citation Nr: 0212059	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right foot disorder, to include as secondary to a service-
connected left foot disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran had active service from September 1989 to 
September 1993.

In a December 1993 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for a 
left foot disability, denominated as postoperative distal 
left metatarsal with osteotomy.

The RO received the veteran's initial claim for service 
connection for a right foot disability in November 1997.  In 
a March 1998 rating decision, the RO denied the veteran's 
claim of entitlement to a right foot condition secondary to 
the service-connected left foot disability.  The veteran did 
not appeal the March 1998 decision.  

In March 1999, the veteran was afforded a VA examination for 
evaluation of her service-connected left foot.  During that 
examination, the veteran described the pain in her right foot 
and expressed a desire to have the right foot service 
connected.  The RO apparently interpreted this to be an 
attempt to reopen the claim for service connection based on 
new and material evidence.  In an April 1999 rating decision, 
the RO denied the claim.  The veteran disagreed with the 
April 1999 rating decision and initiated this appeal.  
Although the veteran did not submit her VA Form 9 in a timely 
manner following the denial of her claim, the Board will 
interpret the transcript of her November 1999 hearing, which 
addressed this issue,  as a valid and timely substantive 
appeal.  See 38 U.S.C.A. § 7105.

The Board notes that although the veteran requested a BVA 
hearing in a May 2000 statement (VA Form 9), she specifically 
withdrew her request in a July 2000 letter, signed by her.  
As noted, the veteran testified at a RO hearing which was 
held in November 1999.  A transcript of that hearing is of 
record and has been reviewed by the Board.

Other issues

The Board observes that in a March 2002 rating decision, in 
addition to continuing the denial of the right foot issue, 
the RO also issued decisions on eleven other issues.  With 
the exception of the issue of whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for a right foot disorder, to include 
as secondary to a service-connected left foot disorder, no 
other issue is currently in appellate status, and accordingly 
no other issues will be addressed herein.
 

FINDINGS OF FACT

1.  In an unappealed March 1998 rating decision, the RO 
denied service connection for a right foot disorder. 
 
2.  The evidence associated with the claims file subsequent 
to the RO's March 1998 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The RO's March 1998 decision denying service connection 
for a right foot disorder is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001).

2.  Since the RO's March 1998 decision, new and material 
evidence has not been received, and therefore the veteran's 
claim of entitlement to service connection for a right foot 
disorder is not reopened. 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a right foot disorder.  She alternately contends that the 
injury was caused directly by an incident of service or that 
it was caused secondarily by compensation for her service 
connected left foot disorder.  

As discussed in the Introduction, the veteran's initial claim 
of entitlement to service connection to a right foot 
disability was denied in an unappealed March 1998 RO rating 
decision.  Although the RO later reopened the claim for 
service connection for a right foot disorder and adjudicated 
the claim on the merits, the Board must first examine whether 
the evidence warrants reopening the claim.  The preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, __ (2000) [now codified at 38 U.S.C.A. 
§ 5103A].   ]

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 38 
C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In May 2001, the RO sent the veteran a letter which set forth 
in detail the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed 
that she was to contact the RO in regard to any additional 
evidence she wanted it to consider.  She was specifically 
informed of the evidence lacking in her claim, and she was 
specifically informed of the time limits involved and the 
procedures to follow.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by her in support of her claim by the March 1998, 
April 1999 and March 2002 rating decisions, by the September 
1999 and August 2000 statements of the case (SOCs), and by 
the December 1999, April 2000 and March 2002 supplemental 
statements of the case (SSOCs).

In short, the Board has carefully considered the currently 
applicable provisions of the VCAA in light of the record on 
appeal, and for the reasons expressed above finds that the 
development of the claim has been consistent with those 
provisions of the new law, specifically with reference to 
notice.  Accordingly, the Board will proceed to an evaluation 
of the issue of whether new and material evidence has been 
submitted, as stated above.

Pertinent law and regulations 

Service connection - in general 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2001); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service-
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 
C.F.R. § 20.1103 (2001).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The observes in passing that there has been a regulatory 
change with respect to new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156(a)].  As the veteran filed her 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308 (1991) [when a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so].  

Factual Background

The "old" evidence

The veteran's service medical records reveal that upon entry 
into the service, the veteran had pes planus, asymptomatic.  
In October 1989, the veteran was treated for complaints of 
right foot pain, with a diagnosis of probable overuse strain.  
Upon separation, no problems were noted with the right foot 
on examination, and no history of right foot trouble was 
noted by the veteran.

The veteran left military service in September 1993.  A 
November 1993 VA examination noted no abnormalities of the 
right foot.  As was noted in the Introduction, service 
connection for a left foot disability was granted in December 
1993.  An October 1997 VA examination found a right sole 
callous.  

The March 1998 rating decision

A March 1998 rating decision denied service connection for a 
right foot disorder.  The RO noted that the veteran's service 
medical records did not show and diagnosis of the claimed 
right foot disability and there was no medical evidence which 
demonstrated any relationship between the claimed right foot 
condition and the service-connected left foot disability.  
The veteran was notified of the denial in March 1998.  She 
did not appeal.

The additional evidence

The evidence added to the file after March 1998 includes the 
following: a January 1999 letter from B.J.B., DPM, stating 
that the veteran has intractable plantar keratosis 
attributable to an elongated metatarsal; a March 1999 VA 
examination showing a diagnosis of a pressure point with 
associated callus formation; the transcript of the veteran's 
testimony at a November 1999 hearing; a September 2000 letter 
from P.A.K., MD, stating a diagnosis of intractable plantar 
keratosis due to a third metatarsal head prominence; and a 
March 2001 VA examination report  showing no pertinent 
diagnosis, but finding tenderness to palpation from the 
plantar ball to the heel of both feet, with no deformities of 
the feet and no limitation of function.


Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  After reviewing the 
record, and for reasons expressed immediately below, the 
Board is of the opinion that the veteran has not submitted 
new and material evidence sufficient to reopen her claim of 
entitlement to service connection for a right foot disorder.  

At the time of the March 1998 rating decision, there was no 
evidence tending to show any relationship between the 
veteran's right foot disability and either her service or her 
service-connected left foot disability.  In order to 
constitute new and material evidence additional evidence must 
be added to the record which establishes such a relationship.  

Since the March 1998 RO decision, the evidence received 
includes several medical findings that indicate that a right 
foot disability exists.  However such evidence, which tends 
to establish the first Hickson element, was already of record 
when the claim was denied in March 1998.  Therefore, to the 
extent that the additional evidence addresses the existence 
of a current disability, the Board finds it cumulative and 
redundant of evidence already of record.  

The record in March 1998 did not include evidence of an in-
service disease or injury of the right foot and did not 
include medical nexus evidence which related the veteran's 
right foot disability either to any incident of service or to 
her service-connected left foot disability.  Crucially, none 
of the evidence submitted after the March 1998 rating 
decision fills this void.  The only evidence even addressing 
causation comes from the January 1999 letter from Dr. B.J.B., 
which attributed the veteran's intractable plantar keratosis 
to an elongated metatarsal; however, the opinion does not 
state what caused the elongated metatarsal or whether it was 
related to service.  The September 2000 letter from Dr. 
P.A.K. attributed the veteran's intractable plantar keratosis 
to a third metatarsal head prominence; however, this opinion 
also fails to establish or address any relationship of the 
stated condition to service.  It Board observes that P.A.K., 
M.D. indicated that the veteran's claimed right foot 
disability is similar to her left foot disability, which as 
noted above has been service connected.  However, there is no 
indication from Dr. P.A.K. that he believed that the right 
foot disability began during, or was otherwise related to, 
the veteran's military service.  The Court has held that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The veteran asserted at her November 1999 hearing that she 
compensated for her left foot by using her right foot more 
and that this brought about the injury to the right foot.  In 
essence, this statement is repetitious of statements made by 
the veteran which were of record in March 1998.  The 
statement thus cannot be considered to be new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992). Moreover, it is well-
established that laypersons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The veteran also testified that a VA doctor told her that her 
right foot was related to her military service.  However, her 
account of what a physician purportedly said, filtered as it 
is through a layperson's sensibilities, is not competent 
medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans, supra.  In this 
case, 
the veteran was given adequate notice of the type of evidence 
needed to reopen her claim.  The evidence submitted since the 
last final denial does not address the matter of incurrence 
of an injury in service that can be related to her current 
symptoms, or any nexus between her current right foot 
disability and her service-connected left foot disability.  
Because none of the evidence submitted since the March 1998 
rating decision addresses the elements of the claim found 
lacking by that decision, the additional evidence is not new 
and material, and is not so significant that it must be 
considered in order to fairly decide the matter.  See Hodge, 
supra.  Accordingly, the Board finds that the veteran's claim 
of entitlement to service connection for a right foot 
disorder may not be reopened.  The benefit sought on appeal 
remains denied.

Additional comment
 
As noted above in connection with its discussion of the VCAA, 
VA's duty to assist in cases such as this is circumscribed.  
In the absence of a reopened claim, there is no duty to 
assist.


ORDER

The claim of service connection for a right foot disorder is 
not reopened and the appeal is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

